NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JUL 19 2010

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

KULDIP KAUR,                                      No. 08-74477

              Petitioner,                         Agency No. A099-330-481

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 15, 2010**
                                Seattle, Washington

Before: RYMER and N.R. SMITH, Circuit Judges, and CEBULL, Chief District
Judge.***

       Kuldip Kaur, a national and citizen of India, petitions for review of a final

order of the Board of Immigration Appeals (BIA) affirming the immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard F. Cebull, United States District Judge for the
District of Montana, sitting by designation.
judge’s (IJ) decision denying her application for asylum and withholding of

removal under both the Immigration and Nationality Act and the United Nations

Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. §

1252(a)(1), and deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

under the REAL ID Act, which applies. See Pub. L. No. 109-13, Div. B, Title I, §

101(a)(3), 119 Stat. 231, 303 (codified at 8 U.S.C. § 1158(b)(1)(B)(iii)). Although

Kaur gave detailed testimony about other things, her testimony about harassment

she claimed to suffer was vague, generalized, and devoid of details. Likewise, the

affidavits submitted by the sarpanch of her village and Kaur’s brother fail to

mention any problems that Kaur experienced. Given the totality of the

circumstances, the IJ was not compelled to find her credible. That being so, there

was no credible evidence to support her claim for asylum, withholding of removal,

or relief under CAT.

      PETITION FOR REVIEW DENIED.




                                          2